ZIMMERMAN, Justice:
Olga, Faith, and Russell Woodworth (“the Woodworths”) appeal from the trial court’s grant of summary judgment in favor of the Utah National Guard, Scott M. Matheson, David L. Wilkinson, W. Val Oveson, and the State of Utah, Department of Administrative Services (collectively referred to as “the State”) on their claim for money damages as compensation for the death of Russell Reed Woodworth, the husband of Olga and the father of Faith and Russell. The Woodworths claim that they are entitled to compensation under section 39-1-59 of the Code, which provides that certain relations of those “killed ... while doing military duty” shall receive “such just and reasonable relief as the legislature shall deem proper_” Utah Code Ann. § 39-1-59 (Supp.1987) (amended 1988). The trial court denied them recovery under the statute, holding that the Utah Governmental Immunity Act barred the action and that the demand did not come within the scope of section 39-1-59 because Wood-worth was not performing duties in the *384service of the state. See Utah Code Ann. § 63-30-10(9) (1953) (amended to § 63 — 30—10(l)(i) (1982)); Utah Code Ann. § 39-1-59. We vacate the trial court’s decision and order the case dismissed for lack of jurisdiction.
In August of 1982, Russell Reed Wood-worth was killed when a military truck rolled over while he was engaged in a Utah National Guard inactive duty training exercise. The Woodworths received some limited compensation from the federal government. They sought additional compensation from the Department of the Army under the Federal Tort Claims Act, but that claim was denied. They then filed the instant claim against the State, contending that they were entitled to have the legislature appropriate funds to compensate them for Russell Woodworth’s death under section 39-1-59 of the Utah Code, because he had been “killed ... while doing military duty” for the state. Section 39-1-59 provides in part:
If any officer or enlisted man of the National Guard is wounded, injured, or otherwise disabled, or is killed or dies of wounds or injuries received while doing military duty under orders of competent authority and not as a result of his own misconduct, he, his widow, children, or any dependent relatives, shall receive from the state such just and reasonable relief as the legislature shall deem proper....
Utah Code Ann. § 39-1-59 (Supp.1987) (amended 1988) (emphasis added).
Under the Utah Constitution, no claim for compensation, such as that of the Woodworths, can be passed upon by the legislature unless it has first been considered by the Utah Board of Examiners. Utah Const, art. VII, § 13. Accordingly, the Woodworths’ claim was referred to the board of examiners. The board denied the claim for compensation. It concluded that allowance of the claim would conflict with section 63-30-10(9) of the Utah Code, which provides governmental immunity for any injury arising out of the activities of the National Guard, and with section 39-1-51 of the Utah Code, which provides that the state is not responsible for payments to members of the National Guard when the United States government makes payment. See Utah Code Ann. § 63-30-10(9) (1953) (amended to 63 — 30—10(l)(i) (1982)); Utah Code Ann. § 39-1-51 (1988).
The Woodworths then chose to bring an action for declaratory judgment in the district court, completely bypassing the legislature. They sought a declaration of their right to compensation under section 39-1-59. The State moved for summary judgment, asserting that the action was barred by the Utah Governmental Immunity Act and that Woodworth was not engaged in performing duties in the service of the state, but was in the service of the United States, and was thus ineligible for compensation under section 39-1-59. The district court adopted the State’s arguments and granted its motion.
The Woodworths appeal the district court’s decision. In essence, they challenge each ground relied upon by the trial court as a basis for its ruling. For the reasons discussed below, we do not reach the question of whether the decedent falls within the scope of section 39-1-59 or whether the action is barred by the Utah Governmental Immunity Act. Rather, we find that filing the declaratory judgment action was not the appropriate procedural step to take when pursuing the compensation available under section 39-1-59.
Some background is necessary. As noted, article VII, section 13 of the Utah Constitution mandates that claims such as the one made by the Woodworths be presented to the board of examiners before going to the legislature.
Until otherwise provided by law, the Governor, Attorney General, and State Auditor shall constitute a Board of Examiners, with power to examine all such claims against the State as provided by law, and perform such other duties as provided by law; and no such claim against the State shall be passed upon by the Legislature without having been considered and acted upon by the Board of Examiners.
*385Utah Const, art. VII, § 13. The purpose of the requirement that the board of examiners consider any claim before it is acted upon by the legislature is to provide a safeguard against possible abuses in the disbursement of public funds. E.g., Dean v. Rampton, 556 P.2d 205, 207 (Utah 1976). Specifically, with respect to unliquidated claims such as tort claims or other claims for damages, the board is to “investigate and act as a fact finder and advisor to the legislature” so as to assist the legislature’s resolution of such matters. Bateman v. Board of Examiners, 7 Utah 2d 221, 227, 322 P.2d 381, 385 (1958).
The legislature has implemented article VII, section 13 through the passage of chapter 6 of section 63 of the Code, entitled “Board of Examiners.” Utah Code Ann. §§ 63-6-1 to -17 (1989). Section 63-6-11 elaborates on the procedure for presenting claims: “Any person having a claim against the state for which funds have not been provided for the payment thereof, or the settlement of which is not otherwise provided for by law, must present the same to the Board of Examiners, accompanied by a statement showing the facts constituting the claim.” Utah Code Ann. § 63-6-11 (1989). Although the board must initially examine and pass upon the claim, the legislature is not bound to follow the board’s advice but is free to dispose of a claim as it sees fit. Wood v. Budge, 13 Utah 2d 359, 362, 374 P.2d 516, 517-18 (1962).
Returning to the present case, the entitlement to compensation for death while on National Guard duty is entirely a creature of statute, and the procedure for obtaining the relief is similarly a creature of statute and constitution. To claim such compensation, all of the statutory and constitutional requirements, both substantive and procedural, must be met. Under section 39-1-59, the claimant’s entitlement is only to such relief as the legislature shall deem “just and reasonable.” To obtain relief directly from the legislature, a petition must first be filed and referred to the board of examiners for review and evaluation. This much was done. The Wood-worths failed, however, to take the next step; they did not then ask the legislature to determine whether relief is to be granted and, if so, how much. As noted in Wood v. Budge, the board’s unfavorable view of the Woodworths’ claim has absolutely no binding effect on the legislature when it is confronted with the same issues.1 This statutorily mandated procedure cannot be circumvented by resort to adjudication.2
We hold that the Woodworths must comply with the statutory and constitutional requirements for seeking compensation for Russell Woodworth's death. Having failed to do so, they cannot properly invoke the jurisdiction of the courts to resolve the question.
The district court’s decision is vacated, and the action ordered dismissed.
HALL, C.J., and HOWE, Associate C.J., concur.

. In this instance, the legislature is the correct body to review the board's determination whether considered under section 39-1-59 or under section 63-6-17, which provides that one seeking review of an adverse decision of the board "may appeal from its decision to the Legislature.” Utah Code Ann. § 63-6-17 (1989).


. Even if the legislature concurs in the board’s recommendation and denies the Woodworths compensation, there are other issues of no little consequence that would need to be addressed before a court undertook to adjudicate the claim. For example, should a declaratory judgment action even be entertained given that no court could order any relief under section 39-1-59 even if it found that Russell Woodworth was covered by the terms of the statute or that the legislature might be immune from suit under section 63 — 30—10(l)(a) or that the separation-of-powers doctrine might preclude this court from reviewing a determination committed by statute and constitution to the legislature? See Wood v. Budge, 13 Utah 2d 359, 374 P.2d 516 (1962).